department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division nov uniform issue list legend taxpayer a plan b financial_institution c employer d amount amount dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_402 was due to the failure of financial_institution c to inform taxpayer a of her ability to roll over amount to an individual_retirement_account ira as required by sec_402 of the code taxpayer a participated in plan b administered by financial_institution c on april14 financial_institution c issued a check in amount to taxpayer a due to her termination of employment with employer d amount was amount less taxes withheld taxpayer a represents she was surprised to receive the check and 201608021' immediately contacted financial_institution c taxpayer a was informed that she was mailed a letter of instruction in october taxpayer a represents she never received the notice as she had moved times during the fall of after multiple telephone conversations with representatives of financial_institution c on date financial_institution c faxed an undated copy of the date letter to taxpayer a the letter did not contain the required information under sec_402 of the internal_revenue_code in date after the 60-day period had expired taxpayer a spoke to a financial advisor who informed her of the 60-day rollover period amount has remained in taxpayer a's checking account based on the facts and representations you requested a ruling that the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides that an individual_retirement_account ira is one type of eligible_retirement_plan sec_402 of the code requires the plan_administrator of a plan qualified under sec_401 a to provide the written explanation described in sec_402 to any recipient of an eligible_rollover_distribution as defined in sec_402 in addition sec_403 and sec_457 require the plan_administrator of a sec_403 plan or an eligible sec_457 plan maintained by a governmental employer described in sec_457 a to provide the written explanation to any recipient of an eligible_rollover_distribution further sec_403 requires a payor under a sec_403 plan to provide the written explanation to the recipient of an eligible_rollover_distribution revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the failure of financial_institution c to inform her of her ability to roll over amount to an individual_retirement_account ira as required by sec_402 of the code therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount not to exceed amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely cc _ _qlo _ tu - carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
